Citation Nr: 0933779	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-04 544	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
1956 to March 1960 and from August 1964 to November 1980.  He 
died in October 1999.  The appellant is his surviving spouse.  
She appealed to the Board of Veterans' Appeals (Board) from a 
December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied her petition to reopen her previously 
denied claim for service connection for the cause of his 
death.  In a prior March 2000 rating decision, the RO had 
initially denied this claim, and since she did not appeal 
that earlier decision, it became final and binding on her 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2008).

In support of her petition to reopen her claim, the appellant 
testified at a hearing in December 2004 before the 
undersigned Veterans Law Judge.  And in a March 2008 
decision, the Board determined there was new and material 
evidence and therefore reopened the cause-of-death claim.  
Rather than immediately readjudicating the claim on the 
underlying merits, however, the Board remanded the case to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development and consideration.  Since all 
requested development has been accomplished, and the claim 
still denied, the case is once again before the Board.




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  He was diagnosed with adenocarcinoma of the lower 
esophagus in 1993 and died in October 1999 due to metastatic 
esophageal cancer.

3.  Service connection had not been established for any 
disability at the time of his death.  

4.  Esophageal cancer is not included in the list of 
presumptive disease for Veterans exposed to Agent Orange 
while on active duty.

5.  The most probative medical evidence in the claims file 
indicates the Veteran's terminal esophageal cancer was not 
caused by his presumed exposure to Agent Orange during his 
military service.


CONCLUSION OF LAW

The Veteran's death was not due to disease or injury incurred 
in or aggravated by his military service or from disease or 
injury that may be presumed to have been incurred in service, 
including exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on the merits, 
providing relevant statutes, regulations and case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Here, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the appellant in October 
2004, prior to initially determining in December 2004 that 
she had not submitted new and material evidence to reopen 
her claim.  That was the preferred sequence, provide VCAA 
notice before initially adjudicating her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And after her claim was reopened on the 
basis of new and material evidence, another VCAA notice 
letter was sent to her in April 2008.  This additional letter 
also satisfied the notice requirements of 38 C.F.R. 
§ 3.159(b)(1) concerning her underlying claim for service 
connection for the cause of the Veteran's death and informed 
her of how a downstream disability rating and effective date 
are assigned and the type of evidence impacting those 
determinations.  See Dingess, supra.  

Moreover, after providing that additional VCAA notice, the 
appellant's claim was readjudicated in a supplemental 
statement of the case (SSOCs) issued in May 2009.  This is 
important to point out because the Federal Circuit Court has 
held that a SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the statement of the case (SOC) or supplemental SOC 
(SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In sum, 
VA has fulfilled its duty to notify the appellant under the 
VCAA; therefore, there is no prejudice to her or indeed any 
such allegation as the pleading party.  See Shinseki v. 
Sanders, 556 U. S. ___ (2009).



VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
obtained all medical and other records that she and her 
representative identified as relevant to her appeal.  The 
Board also, as already mentioned, remanded this case in March 
2008 for a medical nexus opinion concerning whether the 
Veteran's terminal esophageal cancer was the result of his 
presumed exposure to Agent Orange while in the military.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as will 
be explained, the AMC obtained this medical opinion in April 
2009 from a specialist (oncologist) at the VA Medical Center 
(VAMC) in Durham, North Carolina.  The other remand 
development was to provide the additional VCAA Dingess notice 
mentioned.  The Board is thus satisfied that there has been 
substantial compliance with its March 2008 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146- 47 (1999).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.  Merits of the Claim

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a Veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, if a Veteran was exposed to 
Agent Orange during active military service, certain diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e).  A Veteran is presumed 
to have been exposed to Agent Orange if he or she served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed in 38 C.F.R. § 3.309(e), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c). It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In this particular case at hand, the Veteran's certificate of 
death shows that he died in October 1999 as a result of 
metastatic esophageal cancer.  At the time of his death, 
service connection had not been established for any 
disability.  The appellant is contending, however, that his 
terminal esophageal cancer was the result of his exposure to 
Agent Orange while serving in Vietnam during the Vietnam era.



The Veteran's military records verify that he served in the 
Republic of Vietnam during the Vietnam era, so it is presumed 
that he was exposed to Agent Orange while there.  
Nevertheless, esophageal cancer is not one of the diseases 
listed in 38 C.F.R. § 3.309(e) that is presumptively 
associated with exposure to Agent Orange.  Additionally, 
under the authority of the Agent Orange Act of 1991 and 
supplemental legislation, the Secretary of VA has reviewed 
reports from the National Academy of Sciences and determined 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  72 Fed. Reg. 32395, 32407 (June 12, 
2007).  Thus, service connection is not warranted for the 
fatal esophageal cancer on the basis of the Veteran's 
presumed exposure to Agent Orange in Vietnam during the 
Vietnam era.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

The Veteran also did not have esophageal cancer (a type of 
malignant tumor) to a compensable degree of at least 10-
percent disabling within one year of his discharge from 
service in November 1980, concluding his second period of 
active duty, to otherwise warrant application of the 
additional presumptive provisions of 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309.  And, indeed, 
the appellant is not alleging this alternative basis of 
entitlement, though the Board must nevertheless consider its 
potential application since the Board must address all issues 
that are reasonably raised by the appellant or from a liberal 
reading of the record.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Jones v. Principi, 3 Vet. App. 396, 399 (1992).  See, 
too, Verdon v. Brown, 8 Vet. App. 529, 533 (1996) and Brannon 
v. West, 12 Vet. App. 32 (1998).



Service connection for the cause of the Veteran's death, 
therefore, may only be established with proof of actual 
direct causation.  Stefl, supra.  See also McCartt v. West, 
12 Vet. App. 164, 167 (1999) (wherein the Court held that 
the provisions set forth in Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994), which instead concerned exposure to 
radiation, are nonetheless equally applicable in cases, as 
here, involving exposure to Agent Orange).  In other words, 
medical nexus evidence is needed show the Veteran's terminal 
esophageal cancer is directly related to his military service 
- and, in particular, to his presumed exposure to Agent 
Orange in Vietnam.  Mere lay assertions of this purported 
cause-and-effect correlation does not constitute competent 
medical evidence to establish this necessary linkage.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Regarding this requirement to substantiate the claim, the 
record shows the Veteran was first diagnosed with 
adenocarcinoma of the lower esophagus in 1993, approximately 
thirteen years after his military service had ended.  The 
pertinent medical history shows that he had presented to a 
physician with symptoms of difficulty swallowing in December 
1993.  Treatment records noted his history of 
gastroesophageal reflux disease (GERD) but no known history 
of Barrett's esophagus.  It was also noted that he had been a 
former smoker but had no history of heavy alcohol 
consumption.  After tests revealed adenocarcinoma of the 
lower esophageus, he underwent surgical resection in January 
1994.  It was determined the cancer was at stage II.  
Thereafter, in 1998, he was diagnosed with metastatic cancer 
to the liver and bone.  He died in October 1999.

The thirteen-year lapse between the end of the Veteran's 
military service and the initial diagnosis of cancer is 
probative evidence against his widow-appellant's claim the 
cancer was directly incurred in service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).

Moreover, the most probative evidence on file - the recently 
obtained April 2009 medical opinion of the VA oncologist, a 
specialist in the particular branch of medicine at issue, 
indicates the Veteran's terminal esophageal cancer was in no 
way related to his military service, including especially to 
his presumed exposure to Agent Orange in Vietnam.  The only 
medical evidence suggesting otherwise and supporting this 
contrary notion is a February 2008 statement from Dr. B.S.L., 
one of the Veteran's treating oncologists.  But as will be 
explained, this favorable opinion is outweighed by the more 
persuasive opinion of the VA oncologist that concluded 
unfavorably.  

In his February 2008 statement, Dr. B.S.L. indicated he had 
treated the Veteran's esophageal cancer in 1998, the year 
prior to his death.  And with respect to Agent Orange as a 
possible cause of the Veteran's cancer, Dr. B.S.L provided 
the following opinion.

While absolute cause and affect is very difficult 
to prove in most malignancies, I think 
unequivocally the exposure to these agents 
[referring to use of herbicides during the Vietnam 
War] does put patients at increased risk of 
developing malignancies, and since the exposure of 
those agents is a systemic exposure, it could 
easily cause a wide variety of malignancies to 
develop, which would potentially include 
adenocarcinoma of the esophagus.  [The Veteran] was 
a young man for developing this disease and had no 
other known risk factors such as heavy alcohol 
consumption, smoking, or underlying Barrett's 
esophagitis.  Therefore, my opinion [sic] the 
exposure to Agent Orange could very easily have 
been a contributing factor in the development of 
[the Veteran's] esophageal cancer, which ultimately 
led to his death.

One problem with Dr. B.S.L.'s opinion, thereby diminishing 
its probative value, is that it is couched in equivocal 
language, as evidenced by him using "could" and "would 
potentially include" when referring to the possible 
relationship between the Veteran's terminal esophageal cancer 
and his presumed exposure to Agent Orange in Vietnam.  
Indeed, Dr. B.S.L. readily acknowledged this in his report by 
stating "absolute cause and effect" is very difficult to 
prove in most malignancies.  

There are a line of precedent cases discussing the lesser 
probative value of opinions that are couched - even in this 
limited regard - in somewhat equivocal language that 
essentially states it is possible (or, as here, it "could" 
be) that the condition at issue is attributable to the 
Veteran's military service.  See Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); Bostain v. West, 
11 Vet. App. 124 (1998) (private physician's opinion that 
Veteran's preexisting service-related condition "may have" 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen 
cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 (1993) 
(where the Court held that a medical opinion expressed in 
terms of "may" be related to service necessarily implies "may 
or may not" and therefore is too speculative to establish a 
plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical professional's use of equivocal language such as 
"may" or "may not" be related to service was too speculative 
to constitute a definitive opinion on issue of causation)

That said, an etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  The Court has pointed out that an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  


The Court also has held, though, that where a commenting 
physician is simply unable to provide a definite causal 
connection, for example is noncommittal on this point or 
admits that an opinion on etiology simply is not possible or 
feasible, the opinion constitutes what may be characterized 
as "non-evidence," neither for nor against the claim.  See 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); see, too, 38 
C.F.R. § 3.102 (2008) (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).

But even setting aside for the moment the question of whether 
Dr. B.S.L.'s opinion is sufficiently definitive on the 
determinative issue of causation, there is another problem 
with his opinion that also significantly lessens its 
probative value.  One of the reasons Dr. B.S.L. concluded the 
Veteran's terminal esophageal cancer may be traceable to 
exposure to Agent Orange in Vietnam was the absence of other 
risk factors, including habitual smoking.  However, other 
evidence in the file, particularly a March 1999 treatment 
record notes the Veteran's 30-pack per year history of 
smoking, even though he had quit 20 years prior (so in 1979 
or thereabouts).  And, as will be discussed below, GERD is 
also a risk factor for developing esophageal cancer, which 
the Veteran clearly had for many years.  But neither smoking 
nor GERD was ever discussed in Dr. B.S.L.'s February 2008 
report as possible other reasons the Veteran may have 
developed the ultimately fatal esophageal cancer, and there 
equally was no explanation or justification to discount these 
other factors as potential or even likely causes of the 
cancer.  It is thus evident that Dr. B.S.L did not consider 
other relevant evidence in the claims file that, by his own 
admission, may have altogether changed or, at the very least, 
impacted his opinion and conclusions; that is to say, his 
opinion did not have the proper factual foundation and 
predicate.



A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  But the Court has cautioned 
that the Board may not reject a favorable medical opinion 
solely on the basis that the commenting physician did not 
review the claims file - but, instead, based the opinion on 
a history given by the Veteran, unless the Board rejects the 
statements of the Veteran as lacking credibility.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 
19 Vet. App. 427 (2006).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.



Here, the Board is not rejecting Dr. B.S.L.'s opinion solely 
on the premise that he apparently based his opinion - at 
least partly if not entirely, on the Veteran's 
self-reported history.  Instead, the Board is rejecting this 
opinion because Dr. B.S.L. overlooked admittedly relevant 
portions of the Veteran's medical history or, at the very 
least, for whatever reason was not made aware of these 
significant facts either by the Veteran personally or anyone 
else for that matter.  And, again, even Dr. B.S.L. all but 
readily admits that, with the benefit of this additional 
information, his opinion very well may have changed because 
of these other factors equally deserving of consideration.  
Consequently, absent mention or discussion of these 
additional factors, his opinion is of limited probative 
value.

In contrast, the VA oncologist that also commented regarding 
the case in April 2009 reviewed the Veteran's claims file and 
provided an unequivocal opinion that the Veteran's terminal 
esophageal cancer was not related to Agent Orange exposure.  
In reviewing the claims file, the VA oncologist considered 
Dr. B.S.L's February 2008 report, as well as the appellant's 
contentions in support of her claim.  But based on the review 
of the claims file, the VA oncologist determined 
"there is no current evidence of exposure to Agent Orange 
causing or significantly raising the risk for development of 
adenocarcinoma of the esophagus."  In providing this 
opinion, the VA oncologist pointed out that established risk 
factors for adenocarcinoma of the esophagus included GERD, 
smoking, alcohol intake, male gender, age, Caucasian race, 
body mass index, and Barrett's esophagus.  The commenting VA 
oncologist then cited to medical literature indicating 
"there has not been any relationship established between 
exposure to Agent Orange and cancer of the esophagus in 
multiple studies of Vietnam veterans.  Indeed, a report 
published by the Institute of Medicine (Health of Veterans 
and Deployed Forces), which is a comprehensive list of 
cancers linked to Agent Orange exposure, lists esophageal 
cancer as one of the cancers with limited or suggestive 
evidence of NO association with Agent Orange exposure."  
(Emphasis in the Original)

The Board places greater probative value on this VA 
oncologist's opinion because it is based on valid medical 
analysis to the significant facts of this case.  Unlike Dr. 
B.S.L.'s opinion, the VA oncologist reviewed the pertinent 
medical history, including the Veteran's risk factors for 
developing esophageal cancer, and cited to medical literature 
finding no relationship between this kind of cancer and Agent 
Orange exposure.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In conclusion, the Board finds that the preponderance of the 
medical evidence is against the appellant's claim that the 
Veteran's terminal esophageal cancer was somehow caused by 
his exposure to Agent Orange in service.  In addition to the 
medical evidence, the Board also has considered the numerous 
articles from medical treatises, which the appellant believes 
support her claim.  None of these articles, however, lists 
exposure to Agent Orange as a cause of esophageal cancer.  
Indeed, several of the articles list GERD (which, again, the 
Veteran clearly had) as a potential risk factor, thereby 
providing evidence against her claim.  But even assuming for 
the sake of argument that these articles support her claim by 
indicating that an etiological relationship exists between 
esophageal cancer and Agent Orange exposure, an article alone 
without a supporting medical opinion would not be sufficient 
to grant the appellant's claim.  The Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this 
case, however, none of the articles submitted is accompanied 
by the opinion of a medical expert, and Dr. B.S.L.'s opinion 
fails in this regard for the reasons discussed.  Thus, none 
of the articles is sufficient to establish the required 
medical nexus element in this case.

The Board also has considered lay statements provided by the 
appellant and her daughter, including the appellant's 
testimony presented at two personal hearings - an RO hearing 
in January 2007 and a Board hearing in January 2008.  
However, neither the appellant nor her daughter is competent 
to provide a probative (persuasive) opinion on a medical 
matter, such as the etiology of the Veteran's esophageal 
cancer in terms of whether it was the result of his presumed 
exposure to Agent Orange in Vietnam.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Thus, these lay statements are not a 
sufficient basis for awarding service connection for the 
cause of the Veteran's death.

It is also worth mentioning that the appellant has submitted 
three prior Board decisions in which the Board has granted 
service connection for esophageal cancer on the basis of 
Agent Orange exposure.  But those decisions pertain to cases 
with different fact patterns and, in any event, the Board is 
not bound by those other decisions in deciding this appeal.  
Rather, each appeal is handled on a case-by-case basis.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The Board is sympathetic to the appellant's loss of 
her husband but may not go beyond the factual evidence 
presented in this case to provide a favorable determination.  
And as the preponderance of the evidence is against her 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


